DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Replacement drawings were received on 1/11/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 4-13, 15, and 17-23 are allowed.
	Prosecution history makes clear the reasons for allowance of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shinkawa et al. (US 2013/0307896 A1) disclose a control method in which a vibration operation (paragraph 51) and an ejection failure detection operation (S002: Fig. 6) are performed.  Shinkawa et al. also disclose a cap (44) configured to seal a nozzle formation surface (paragraph 48), but do not disclose the detection operation and a relative moving operation of relatively moving the head and cap so as to face each other being performed in parallel.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853